Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 07/15/2020. 
Claims 1-22 are pending. 
Claims 1, 9 and 10 are independent. 

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11239761 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest, do not teach or suggest a power module configured to supply power to a load, comprising: an insulator body structure, wherein the insulator body structure includes a second opening formed therethrough, the second opening being aligned with the first opening of the current rail, wherein the magnetic sensor is disposed partially in the first opening and partially in the second opening along with other features of claim 1 (claim 1); an outer frame from which the current rail outwardly extends, wherein the outer frame includes a recess aligned with the first opening of the current rail, and wherein the magnetic sensor is disposed within the first opening of the current rail and is disposed within the recess of the outer frame such that the magnetic sensor is integrated with the outer frame along with other features of claim 9 (claim 9); an insulator body structure including a plurality of second openings formed therethrough, each of the plurality of second openings being aligned with the first opening of the respective current rail, wherein each magnetic sensor is disposed partially in the first opening of the respective current rail and partially in a respective second opening of the plurality of second openings along with other features of claim 10 (claim 10).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846